DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation does not further limit the claimed structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2019/0186656 A1 to Kozak et al. (Kozak).

With regard to claim 15, Kozak discloses a high-pressure hose (Kozak, title, abstract) comprising an inner liner (104, fig. 1, paragraph 0033), reinforcing plies (130a-d, fig. 1, paragraph 0036) in the form of helically wound filaments (paragraph 0036), and a cover layer (144, fig. 1, paragraph 0039), wherein two adjacent reinforcing cable plies are directed in the same direction (paragraph 0050, consider the embodiment of fig. 9 having all of the same structure as the generic hose of fig. 1 described above.  930a and 930b are directed in the same direction), and a follow-up ply pair is laid in opposite sense (930c and 930d, paragraph 0050).  

With regard to claim 16, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein a number of reinforcing plies is at least four or higher (shown in fig. 1, paragraph 0050).  

With regard to claim 17, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein a pitch of adjacent unidirectional reinforcing plies is the same (shown in fig. 1, described in paragraph 0050).  

With regard to claim 18, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein the number of filaments in the adjacent unidirectional reinforcing plies is equal or different (The respective numbers when compared can only be equal or different.  This claim contemplates an existential question.  Kozak reveals the answer.).  

With regard to claim 19, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein additional single reinforcing plies are applied (930e/930f, fig. 9).  

With regard to claim 20, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein the helically wound filaments are helically wound steel or aluminum wires, steel or aluminum cables, double twisted steel or aluminum wire ropes and/or glass, carbon or aramid threads and/or polyamide, polyester, rayon or polyethylene fibres or cords (paragraph 0036).  

With regard to claim 21, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein the inner liner comprises natural or synthetic rubber, plastic, or thermoplastic elastomer (paragraph 0041).  

With regard to claim 22, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein an embedding polymer layer is arranged between the unidirectional reinforcing plies (paragraph 0041).  

With regard to claim 23, Kozak discloses the high-pressure hose according to claim 22 as set forth above, and further discloses wherein the embedding polymer layer comprises natural or synthetic rubber, plastic or thermoplastic elastomer (paragraph 0041).  

With regard to claim 24, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein a rubberized textile ply is arranged above the liner, below the cover and between the unidirectional reinforcing ply pairs (paragraph 0033).  

With regard to claim 25, Kozak discloses the high-pressure hose according to claim 24 as set forth above, wherein the rubberized textile ply is made from a textile or cord fabric, preferably polyamide, polyester, viscose or aramid (paragraph 0042 describing the heating and vulcanization of the hose to consolidate it in the textile ply).  

With regard to claim 26, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein the cover comprises natural or synthetic rubber, plastic, or thermoplastic elastomer (paragraph 0041).  

With regard to claim 27, Kozak discloses a process for the production of the high-pressure hose according to claim 15 as set forth above, and further discloses comprising the steps of: (i) providing an inner liner; (ii) applying thereon a rubberized textile layer; (iii) winding two unidirectional reinforcement plies in left (or right) direction in such a manner that an embedding polymer layer is arranged between them; (iv) applying a rubberized textile layer; (v) winding two unidirectional reinforcement plies in right (or left) direction in such a manner that an embedding polymer layer is arranged between them; (vi) applying thereon a rubberized textile layer; (vii) repeating steps from (iii) to (vi) depending on the total number of plies; and, (viii) providing a cover layer on the reinforcement plies (as set forth in claim 13).

With regard to claim 28, Kozak discloses the use of a high-pressure hose according to claim 15 for oil-field hydraulic fracturing, well stimulation, riser or jumper, water injection, production, choke and kill, rotary drilling or cementing applications (paragraph 0004)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753